Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 12, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163258-9(69)                                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 163258
  v                                                                 COA: 347207
                                                                    Macomb CC: 2017-002787-FC
  JEREMIAH JAMES BOSHELL,
             Defendant-Appellant.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 163259
  v                                                                 COA: 347208
                                                                    Macomb CC: 2017-000658-FC
  JEREMIAH JAMES BOSHELL,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for his application for leave to appeal is GRANTED. The 60-page application
  submitted on July 8, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 12, 2021

                                                                               Clerk